BUSTEED, District Judge.
The libels in these cases are filed to recover salvage services rendered to the ship Albert Gallatin, which was struck by lightning on the morning of the 17th of April, A. D. 1868, as she lay at her anchorage in the Bay of Mobile, and fire thereby communicated to her cargo in the hold. At the time of her accident she had upwards of thirty-five hundred bales of cotton on board. It was therefore referred to a master to take the proofs. From these it appears that property was saved of. the gross value of three hundred and forty-six thousand six hundred and twenty dollars and sixty-two cents, and that all the salving vessels were steamers. It is admitted that the services rendered were of a meritorious character, the only contest between the claimants .and the libellants being as to their value.
It may be conceded that the proofs do not show the salvage services imminently jeopardized life or property, but that they were of a most disagreeable and laborious character, and that they involved great personal discomfort and risk to the health, is equally evident. The court does not deem it necessary to refer to the evidence in connection *306■with, the conclusions which have been reached, and which have been stated below.
[The decree makes a total award of $84,-828.45, which is about 25 per cent, on the gross valuation of the property saved, but 45 per cent, of the proceeds from a subsequent sale.]